STATE OF LOUISIANA
                          COURT OF APPEAL
                           FIRST CIRCUIT


                          DOCKET NUMBER
                            2022 CA 0131



                           DYLAN HUGHES

                               VERSUS


                          COURTNEY HARVEY




                                   Judgment Rendered:   OCT 1 9 2022




                          ON APPEAL FROM THE
            19TH JUDICIAL DISTRICT COURT, SECTION 24
              EAST BATON ROUGE PARISH, LOUISIANA
                      DOCKET NUMBER 705, 883


       HONORABLE DONALD R. JOHNSON, JUDGE PRESIDING




Maynard K. Batiste, Sr.            Attorney for Plaintiff -Appellant
Baton Rouge, Louisiana             Dylan Hughes




Ty Marchand                        Attorney for Defendant -Appellee
Baton Rouge, Louisiana             Courtney Harvey




  BEFORE:     McDONALD, McCLENDON, and HOLDRIDGE, 33.
MCDONALD,F 3.


          A plaintiff in a tort suit appeals a judgment dismissing his suit as prescribed.               He claims


the trial court erred in granting the defendant's peremptory exception pleading the objection

of prescription' and dismissing plaintiff's suit when, at the time the court heard the prescription

exception, plaintiff had a pending motion to continue that hearing, and the trial court had not

yet acted upon that motion. After review, we reverse and remand.


                            FACTUAL AND PROCEDURAL BACKGROUND


          On March 19, 2021, Dylan Hughes filed a tort suit against Courtney Harvey, alleging
that, on February 16, 2020, Ms. Harvey trespassed on Mr. Hughes' property, damaged his

truck, and assaulted,       battered, and intentionally inflicted emotional distress upon him.                   Ms.


Harvey responded with a prescription exception, answer, and reconventional demand against

Mr. Hughes.      Ms. Harvey generally denied Mr. Hughes' allegations, and claimed his suit was

prescribed, because he filed it more than one year after the date of the alleged incident. Ms.

Harvey reconvened for damages she claimed Mr. Hughes allegedly caused when, on February

26, 2020, he damaged her vehicle, and assaulted and battered, and inflicted emotional distress

upon her.


          The trial court initially scheduled Ms. Harvey's prescription exception for hearing on

August 23, 2021, but continued the hearing to September 7, 2021, on Ms. Harvey' s motion.

Thereafter, on August 25, 2021, Mr. Hughes filed a motion to continue the September 7tn


hearing, contending his attorney had a scheduling conflict with court appearances in another

parish.
           However, the trial court held the hearing on September 7, 2021, at which Ms. Harvey

and her attorney, Ty Marchand, were present, but at which Mr. Hughes and his attorney,

Maynard Batiste, Sr.,     were not.     Mr. Marchand informed the court that he had not received Mr.

Batiste' s motion to continue/       he had first learned of the motion from the trial court's staff, he

opposed the continuance, and that Mr. Batiste later told him that he would not be present at




 Louisiana Code of Civil Procedure article 922 recognizes only three exceptions: the declinatory exception, the
dilatory exception, and the peremptory exception. See La. C. C. P. art. 925, 926, 927. In this case, the defendant
filed a peremptory exception pleading the objection of prescription is at issue. See La. C. C. P. art. 927. Herein,
for brevity, we refer to that exception as a " prescription exception."

2 A certificate of service is attached to the motion for continuance wherein Mr. Batiste certified that he had served
Mr. Marchand with a copy of the motion by email and by mail. At the September P41 hearing, Mr. Marchand
informed the trial court that he received Mr. Batiste's email on August 24, 2021, but was unable to open the
attachment.

                                                          2
the September 7th hearing. Mr. Marchand also stated that he was ready to move forward with

the hearing.

       The trial court then asked his " juridical assistant," ] awhay King, to make a statement

                                                                                              7th
regarding the matter.       Mr. King explained that, days before the September                      hearing,   he


contacted    Mr.   Marchand regarding the motion to continue,                 Mr.   Marchand opposed the


continuance, and Mr. King then unsuccessfully tried to call Mr. Batiste several times to inform

him of Mr. Marchand' s opposition. Mr. King stated that he finally was able to reach Mr. Batiste


on the morning of September 7th, and Mr. Batiste told him that " he had a lot of things going

on today in other sections of court." Mr. King also informed the trial court that Mr. Batiste's

pending motion to continue was still in the court's file and was not yet decided. The trial court

then gave Mr.      Marchand an opportunity to respond, and Mr. Marchand repeated that he

opposed the continuance and was ready to move forward. The trial court then instructed Mr.

Marchand to proceed, and Mr. Marchand argued that Mr. Hughes' petition was prescribed on

its face.   The trial court then granted Ms. Harvey's prescription exception in open court, and

on October S, 2021, signed a judgment granting the exception and dismissing Mr. Hughes'

petition with prejudice.



        Mr. Hughes appeals from the adverse judgment contending the trial court erred by

denying his motion to continue and dismissing his suit as prescribed.

                                               DISCUSSION


       The trial court may grant a continuance on peremptory or discretionary grounds.                         La.


C. C. P. arts. 1601 and 1602.      There are only two peremptory grounds: ( 1) the party seeking

the continuance, despite due diligence, has been unable to obtain material evidence; or, ( 2) a


material witness is absent without the contrivance of the party seeking the continuance. La.

C. C. P. art. 1602. Absent peremptory grounds, a continuance rests within the sound discretion

                                                                                                          3
of the trial court, which may grant a continuance " if there is good ground therefor."                         La.


C. C. P. art. 1601.    An appellate court should not disturb the trial court's grant or denial of

a continuance under La. C. C. P. art. 1601 absent a clear abuse of discretion.               City ofBogalusa

v. Moses, 20- 0165 ( La. App. 1 Or. 4/ 16/ 21), 323 So. 3d 404, 407. However, whether based


3 An attorney's scheduling conflict presents a discretionary ground for seeking a continuance. Powell v. Giddens,
271 So. 2d 596, 597 ( La. App. 1 Cir. 1972); also see Coffman v. Mainhardt, 602 So. 2d 264, 267 ( La. App. 2 Cir.
1992). Generally, see, Annotation, Right to Continuance Because Counsel is in Attendance atAnother Court, 112
A. L. R. 593 ( originally published in 1938).

                                                        3
on peremptory or discretionary grounds, a contested motion for continuance must be tried

summarily and contradictorily with the opponent, as such is required by La. C. C. P. art. 1605. 4

Landry v. Landry, 21- 0337 ( La. App. 1 Cir. 10/ 8/ 21), 331 So. 3d 351, 356, writ denied, 22-

00044 ( La. 3/ 2/ 22),   333 So. 3d 835; Bradford v. J. Ray McDermott&                Co., Inc., 347 So. 2d 1218,


1220 ( La. App. 1 Cir.), writ denied, 351 So. 2d 155 ( La. 1977).                Compare Anderson v. Laborde


Construction Industries, L. L. C., 19- 1469 ( La. App. 1 Cir. 12/ 30/ 20), 2020 WL 7770235, *                 3, and


James v. Our Lady of Lourdes, Inc.,            18- 368 (   La. App. 3 Cir. 12/ 12/ 18), 261 So. 3d 921, 924

finding La. C.C. P. art. 1605' s mandatory hearing requirement does not apply if the motion to

continue is uncontested).         A trial court's failure to hold a statutorily -required contradictory

hearing constitutes legal error.        In re Elloie, 05- 1499 ( La. 1/ 19/ 06), 921 So. 2d 882, 899.


         Here, the record clearly shows that Mr. Marchand contested Mr. Batiste' s motion to

continue the September 7th hearing. And, without having received a ruling on his pending

motion, Mr. Batiste unilaterally and imprudently decided he would not appear at the September
7th
      hearing — his poor communication skills and unsubstantiated conflict do not excuse his

absence.     But, we are constrained by the mandatory terms of La. C. C. P. art. 1605 and must
                                                                                               7h
conclude that the trial court legally erred in proceeding with the September                        hearing without

trying Mr. Batiste's motion to continue contradictorily —that is, a hearing at which both sides

had the opportunity to present argument and evidence regarding the motion. 5 See Clark v.

City of Hammond, 00- 0673 (           La.   App. 1 Cir. 8/ 10/ 00), 767 So. 2d 882, 883 ( noting the

requirements of a Contradictory hearing). We, therefore, reverse the judgment granting the

prescription exception and remand this matter to the trial court for further proceedings.

                                                CONCLUSION


         For the foregoing reasons, we reverse the October 8, 2021 judgment granting Courtney

Harvey's prescription exception and dismissing Dylan Hughes' petition with prejudice.                             We


remand this matter for further proceedings.                We assess costs of the appeal one- half to each


party.

         REVERSED AND REMANDED.




4 Louisiana Code of Civil Procedure article 1605 provides, " Every   contested motion for a continuance shall be tried
summarily and contradictorily with the opposite party."

5 Although not every " contradictory hearing" requires the presentation of both argument and evidence, see
Johnson v. Johnson, 18- 0119 ( La. App. 1 Cir. 2/ 6/ 18) 2018 WL 740725 ( unpublished writ action), the Louisiana
Code of Civil Procedure articles governing motions to continue envision the presentation of evidence in some
circumstances. See, e.g., La. C. C. P. art. 1604.
                                                           4
                                  STATE OF LOUISIANA

                                   COURT OF APPEAL

                                      FIRST CIRCUIT

                                       2022 CA 0131



                                    DYLAN HUGHES


a                                         VERSUS


                                  COURTNEY HARVEY




    Holdridge, J., concurring.

           I respectfully concur.     Louisiana Code of Civil Procedure article 922


    recognizes only three exceptions: the declinatory exception, the dilatory exception,

    and the peremptory exception. Louisiana Code of Civil Procedure articles 925, 926,

    and 927 provide non- inclusive lists of objections that may be raised by the three
    exceptions.
                  In this case, the appellant appeals a judgment that granted a peremptory

    exception raising the objection of prescription. For brevity, the majority opinion

    refers to the objection of prescription as an exception of prescription.    While often


    misused by all courts, there is no exception of prescription. See La. C. C. P. arts. 922,

    927.   This objection may be raised through a peremptory exception in accordance

    with La. C. C. P. art. 927.